Atkinson, J.
1. The verdict was supported by the evidence.
2. Where, in a criminal case, one ground of a motion for new trial was based on newly discovered evidence of a witness who would testify to facts in conflict with evidence introduced by the State, and in Ms affidavit in support of the ground the movant showed- that he knew of the presence of the witness at the scene of the homicide, and that the witness had seen the difficulty, but that movant had forgotten Ms name, and did not know of his whereabouts until he was informed *501thereof on the day when he made the affidavit in support of the motion, there was no error in overruling the motion based on such ground.
Submitted October 19,
Decided November 11, 1908.
Indictment for murder. Before Judge Felton. Houston superior court. August 3, 1908.
B. N. Eoltzclaw and Nottingham & McClellan, for plaintiff in error.
John C. Earl, attorney-general, William Brunson, solicitor-general, and John P. Boss, contra.

Judgment affirmed.


All the Justices concur.